Citation Nr: 1636137	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 for degenerative arthritis of the right knee with noncompensable limitation of motion. 

2. Entitlement to an evaluation in excess of 10 percent for right knee instability (status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy).

3.  Entitlement to a separate 10 percent evaluation for symptomatic right knee status post meniscectomy.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In April 2011, the Board remanded this matter for additional evidentiary development.

In February 2014, the Board denied the claims for (1) Entitlement to an increased rating for degenerative arthritis of the right knee, evaluated as 10 percent disabling; and (2) Entitlement to an increased rating for status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy, evaluated as 10 percent disabling.  The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the February 2014 Board decision and remanded the matters for further proceedings consistent with the Memorandum Decision.

In addition to the paper claims file, the Board has reviewed the Veteran's VA electronic claims file using the Veterans Benefits Management System (VA's electronic system for document record keeping).


FINDINGS OF FACT

1.  Arthritis with limitation of flexion is not more nearly manifested by flexion limited to 30 degrees or worse; ankylosis is not shown.

2.  Right knee disability does not more nearly reflect moderate subluxation or lateral instability; there are no documented complaints of instability when seeking medical treatment and VA examinations during this appeal show no instability except for the isolated finding in December 2008; the Veteran has subjective instability.

3.  The Veteran has symptomatic right knee status post meniscectomy.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.7la, Diagnostic Code 5003 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee instability (status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy) are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.7la, Diagnostic Code 5257 (2015).

3.  The criteria for a 10 percent evaluation for symptomatic right knee status post meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA provided the Veteran a hearing on appeal.

It is noted that the Veteran's claim was previously remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.


II.  Claims for Increase

The Veteran seeks additional compensation for right knee disability.  The record shows that, in September 1987, he injured his right knee while playing football in service.  In October 1987, he underwent arthroscopic surgery and was diagnosed with a torn anterior cruciate ligament (ACL), a torn posterior horn medial meniscus, and a torn lateral meniscus in his right knee.  In March 1991, the RO granted service connection for right knee disability under Diagnostic Code 5257 and assigned a 20 percent disability evaluation.  The RO subsequently reduced the disability evaluation to 10 percent based on improvement effective from March 1993.  In an April 2001 rating decision, the RO awarded a 20 percent evaluation for right knee instability and a separate 10 percent evaluation based on x-ray findings for right knee arthritis with flexion limited to 120 degrees.  In November 2001, the Veteran underwent right knee surgery on his right knee and, in December 2001, the RO awarded convalescence benefits for a month following his surgery.  In March 2003, the RO reduced the Veteran's right knee disability evaluation from 20 percent to 0 percent.

In 2006, VA received a claim for increased disability compensation for the right knee.  The RO assigned a 10 percent evaluation for right knee instability, effective from February 22, 2006.  This appeal arises from the Veteran's disagreement with the evaluations assigned for his right knee.

The Veteran testified in November 2010 that he had symptoms of restricted motion, painful motion, gait disturbance, lateral instability, and pain.  On VA examination in June 2006, he complained of pain after prolonged walking, stooping, and squatting; occasional locking (every 1 - 2 months); and weakness but no falls.  Symptoms were listed pain, stiffness, weakness, locking episodes several times a year but less than monthly, effusion on one occasion, effect on right knee motion, and inflammation/warmth.  On VA examination in December 2008 VA examination, the Veteran complained of right knee giving way, instability, pain, stiffness, and repeated effusions.  On VA examination in May 2011, he complained of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and symptoms of warmth, swelling, and tenderness that affected the motion of the joint. He reported locking episodes less than once a year.  There were no constitutional symptoms or incapacitating episodes of arthritis.  His standing was limited to 15 to 30 minutes, and he was able to walk one to three miles. Additionally, the Veteran always used a brace. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee disability is currently evaluated under Diagnostic Codes 5003 (arthritis) and 5257 (subluxation and instability).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  Diagnostic Code 5260 provides a noncompensable rating for limitation of flexion of the knee to 60 degrees; a 10 percent rating for limitation of flexion of the knee to 45 degrees; a 20 percent rating for limitation of flexion of the knee to 30 degrees; and a 30 percent rating for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension limited to 5 degrees warrants a zero or noncompensable rating; limited to 10 degrees warrants a 10 percent rating; limited to 15 degrees warrants a 20 percent rating; limited to 20 degrees warrants a 30 percent rating; limited to 30 degrees warrants a 40 percent rating; and limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Slight subluxation or lateral instability is rated at 10 percent, moderate subluxation or lateral instability at 20 percent, and severe subluxation or lateral instability at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The Board notes the Veteran was assigned separate ratings for his recurrent subluxation or lateral instability and arthritis pursuant to VAOPGCPREC 23-97 and VAOPGCREC 9- 98.

Factual Background and Analysis

As a threshold matter, the Board find that the evidence of record supports entitlement to a separate 10 percent disability evaluation for symptomatic right knee status post meniscectomy under Diagnostic Code 5259 (Symptoms due to the removal of the semilunar cartilage of either knee).  The Veteran reports symptoms of pain, gait disturbance, weakness, stiffness, and inflammation/warmth that are otherwise uncompensated under the current evaluation based on Diagnostic Code 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

However, having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against an increased evaluation for right knee disability separately rated based on arthritis with limited flexion under Diagnostic Code 5003 (5260) and subluxation/instability under Diagnostic Code 5257.  The more persuasive evidence of record does not more nearly reflect the criteria for the next higher evaluation under these codes, nor entitlement to any separate evaluations based on right knee symptomatology other than under Diagnostic Code 5259 as addressed above.  38 C.F.R. § 4.7.

In regards to arthritis, a higher evaluation is not warranted as neither the lay nor the medical evidence of record shows flexion more nearly limited to 30 degrees; and there was no limitation of extension.  VA treatment records dated do not show complaints or findings for flexion more nearly to 30 degrees.  There was full range of motion in May 2008.  Report of VA examination dated in June 2006 shows flexion to 115 degrees and full extension of zero degrees.  There was no additional limitation of motion on repetitive use testing.  Report of VA examination dated in December 2008 reflects flexion to 115 degrees and full extension of zero degrees.  There was no additional limitation of motion on repetitive use testing although there objective evidence of pain.  Report of VA examination dated in May 2011 reflects flexion limited to 100 degrees and full extension to zero degrees.  Range of motion after repetitive use testing showed flexion to 100 degrees, and again full extension to 0 degrees.  This evidence is highly probative as it was obtained by trained, neutral medical professionals after examination of the Veteran.  At worst, the flexion has been limited to 100 degrees during the appeal period, which does not more nearly approximate the criteria for a higher evaluation and, in fact, more nearly approximates the criteria for a noncompensable evaluation.  The Veteran has not presented medical evidence showing limitation of flexion more closely approximating the criteria for a higher evaluation and, while he has reported restricted motion, he has not described flexion that could be reasonably construed as limited to roughly 30 degrees.  Therefore, the criteria for an evaluation in excess of 10 percent based on arthritis with limited flexion are not met.  38 C.F.R. §4.7, 4.71a, Diagnostic Code 5003, 5010, 5060.

In regards to subluxation or lateral instability, neither the lay nor the medical evidence more nearly reflects "moderate" or worse recurrent subluxation or lateral instability.  Although VA treatment records show that the Veteran was issued an elastic sleeve and later a DonJoy hinged brace, there are no complaints of instability documented in the VA treatment records and these records reflect that the Veteran consistently denied a history of falls.  The June 2006 VA examination report reflects that the Veteran denied giving way, instability, episodes of dislocation, and subluxation.  Two years later, on VA examination in December 2008, the Veteran complained of instability.  Objectively, instability of the anterior/posterior cruciate ligament in 30 degrees of flexion was found, but there was normal stability otherwise.  The May 2011 VA examination shows complaints of right knee giving way and instability, but objective testing showed no instability of the right knee joint.  The Board accepts that the Veteran has the sensation of instability and giving-way in his right knee.  He is competent and credible in this regard.  However, because his complaints are only objectively corroborated on one occasion during VA examination of the knee in 2008 and because there are no documented complaints of instability while otherwise obtaining medical treatment for the right knee during this appeal period, the Board finds that the Veteran's suggestion that his disability is productive of "moderate" has diminished probative value when coupled with the findings for no instability on VA examination prior to and after 2008.  The Board finds that a disability picture that more nearly reflects "moderate" impairment of the right knee is not shown in view of the medical findings showing no instability on VA examinations in 2006 and 2011, and the absence of any documented complaints of instability while otherwise obtaining medical treatment for the right knee.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257.  It is noted that, although instability was found on the 2008 VA examination, both the VA examination prior to in 2006 and after in 2011 showed no instability.  Furthermore, the evidence shows that the Veteran has not lost time from work due to right knee symptoms other than in 2008 when he lost less than one week from work due to knee pain.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To the extent that the Veteran has weakness and decreased speed of motion, the assigned evaluations contemplate the severity of the disability as the Veteran has not lost time from work due to right knee disability other than in 2008 when he lost less than one week from work due to knee pain.

The Board has considered the functional effect of the Veteran's knee problems on his usual occupation and daily activities.  The record shows that the Veteran worked in security since 2003.  On VA exam in 2011, the Veteran reported that he worked in security/traffic enforcement with his employer for the past "5 to 10 years."  Reports of examination dated in 2006 and 2011 both reflect that the Veteran's disability had "significant" effects on his usual occupation, noting symptoms of decreased mobility, lack of stamina (2011 only), decreased strength (2006 only) and pain.  In 2006, the Veteran described his pain as occurring several times a day when walking, sharp and lasting 10 to 15 seconds.  On the 2011 exam, the Veteran reported that he had lost no time from work in the last 12 months and, on the 2008 exam, he reported having lost less than 1 week in last 12 months due to right knee pain.  Regarding daily activities, there was no impact on shopping, travelling, feeding, bathing, dressing, toileting, and grooming; there was "mild" impairment of chores, exercise, sports, recreation, and driving.  None of the Veteran's daily activities were moderately or severely effected per report of VA examination dated in May 2011, although report of VA examination dated in December 2008 shows that effect on exercise and sports was moderate and severe, respectively.  The frequency, duration, and severity of symptoms are fully contemplated by the three separate 10 percent disability ratings for the right knee.  The Veteran appears to function under the ordinary conditions of daily life with little interference from his right knee disability and with greater interference in his work-life.  Although the term "significant" was used by examiners in this case, their description of the effect on the Veteran's occupation (decreased mobility, lack of stamina, decreased strength and pain) are factors contemplated by under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202.  In this regard, the symptoms must nonetheless produce the functional equivalent of the symptomatology required for a higher evaluation.

The Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations based on arthritis with limitation of flexion or knee impairment with recurrent subluxation or lateral instability.  In order to warrant a higher evaluation under Diagnostic Codes 5003 and 5260, there must be the functional equivalent of flexion limited to 30 degrees or worse.  In order to warrant a higher evaluation under Diagnostic Code 5257, there must be the functional equivalent of moderate knee impairment (i.e. moderate recurrent subluxation or lateral instability).  As discussed above, there are no complaints of findings for subluxation and essentially no objective findings for right knee instability apart from the isolated 2008 VA examination findings; and although the Veteran reported weakness of the joint, he has had no falls or lost time from work as a security guard due to instability.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability ratings, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than now assigned, as explained and discussed above.

In regards to the claim for increase based on instability, the Board has specifically considered the Veteran's argument and testimony that his regular use of a right knee brace, and previously an elastic sleeve, during this appeal period supports the assignment of an evaluation in excess of 10 percent under Diagnostic Code 5257.  However, the Board has closely reviewed the medical records contemporaneous with the issuance of the Veteran's right knee brace and observes that there is no mention of instability.  But rather, the VA treatment records show that the Veteran had complained of significant right knee pain, obtained injections of medicine to the knee joint for treatment of arthritic-type knee pain, and had been issued bilateral knee braces.  There is no indication that a right knee brace was issued due to instability of the joint.  As such, the Board finds that this evidence does not suggest a disability picture that more nearly reflects "moderate" impairment of the right knee.

The Board has considered whether a higher or separate evaluation is available under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for a higher or separate evaluation other than now assigned.

Neither the lay nor the medical evidence more nearly approximates ankylosis of the right knee joint.  VA treatment records show no findings for ankylosis.  The VA examination reports dated in 2006, 2008, and 2011 show no ankylosis of the right knee.  In fact, the VA examination reports show significantly retained range of motion with full extension and flexion at worst limited 100 degrees.  Therefore, a higher or separate evaluation based on ankylosis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Neither the lay nor the medical evidence shows more nearly approximate frequent episodes of "locking," pain and effusion into the joint.  VA treatment records reflect no documented complaints of right knee "locking" symptoms.  The Veteran report "occasional" locking symptoms on VA examination in 2006, described as occurring every 1 to 2 months.  He denied episodes of locking on VA examination in 2008.  The Veteran was questioned about knee locking during his hearing on appeal in November 2010, but responded that he had problems with instability and hyperextension.  On subsequent VA examination in 2011, the Veteran reported locking episodes less than once a year.  The Board finds that the Veteran does not experience "frequent" episodes of locking although he has pain and x-ray findings for small effusions.  Locking episodes do not occur daily, weekly, or monthly on any regular basis and were most recently described as less than once a year. Therefore, a separate evaluation based on approximate frequent episodes of "locking," pain and effusion into the joint is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  It is noted that the criteria are conjunction so all elements must be shown.

With regard to Diagnostic Code 5259 (symptoms due to the removal of the semilunar cartilage of either knee), the Veteran is assigned a 10 percent rating, which is the maximum schedular evaluation available.  Therefore, a higher evaluation under this criterion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Neither the lay nor the medical evidence shows any limitation of extension, impairment of tibia and fibula, or genu recurvatum.  Therefore, a separate evaluation is not warranted under Diagnostic Codes 5261-5263.  38 C.F.R. § 4.71a, Diagnostic Code 5261-5263.  Reports of VA examinations dated in 2006, 2008, and 2011 show no findings for limited extension, malunion/nonunion of the tibia and fibula, or hyperextensibility of the right knee.  The Board acknowledges that the Veteran stated that he can over extend his knee, but there are no objective findings upon which to award a separate disability evaluation and range of motion findings have consistently showed normal extension at zero degrees.  Therefore, a higher evaluation under these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262-5263.

To the extent that the record shows findings for crepitus, hypertrophic changes, spurring, degenerative changes, the Board believes that these findings are not productive of functional impairment except as otherwise addressed and compensated by the assigned evaluation.  For instance, degenerative changes are essentially arthritis, which has resulted in some limitation of flexion that is compensated at the 10 percent disability level.  Crepitus is the grating sensation caused by the rubbing together of the dry synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  The record shows no indication this causes any uncompensated functional loss.

In the above matters, the Board has considered the June 2006, December 2008, and May 2011 findings for abnormal weight bearing based on an abnormal shoe pattern with increased wear on the outside edge of the shoe heel.  Abnormal weight bearing alone, like pain, does not constitute functional loss.  Notably, the VA examinations show normal gait without objective evidence of instability and no callus formation or skin breakdown of the foot.  In 2006, the Veteran denied functional limitations on standing and walking, and the Veteran's self-report of walking six miles a day at work.  At his 2008 and 2011 VA examinations, the Veteran reported that he could stand for 15 to 30 minutes and walk 1 to 3 miles.  Although the evidence shows worsening, the Veteran was still able to walk a considerable distance and stand for periods of time.  The Board finds that this evidence does not establish entitlement to a higher or separate evaluation under any applicable provision of the rating criteria.  The Veteran has not clearly articulated what he believes this evidence tends to establish or show.  As such, the evidence has limited probative value.

Likewise, the Board has considered the VA treatment records dated throughout the appeal period.  These records show that the Veteran had good range of motion in June 2007, full range of motion in May 2008, was treated for his knee pain with injections, and used a knee brace.  There is no specific information in these records that tends to support a higher or separate evaluation under any potentially applicable rating criteria.  As such, the evidence has limited probative value.

The Board has further considered the Veteran's complete medical history, to include the duplicate copies of medical records dated in 2001 that include a right knee MRI report and surgical report.  The Veteran used a highlighter to mark those portions of the records he believed to be important for the Board's decision.  The Board acknowledges those portions, which essential involve diagnostic findings (i.e. degenerative joint disease, large fibrotic plica, etc).  The Board finds that this evidence does not give any meaningful insight on the level of disability during this appeal period that commenced in 2006.  As such, this evidence does not weigh in favor of an increased evaluation or a separate evaluation other than now assigned under Diagnostic Code 5259.

Lastly, the Board has reviewed the web-based evidence submitted by the Veteran in 2009 regarding evaluation of gait and the Veteran's accompanying statement that the prior VA examination should have been conducted by an orthopedist and should have addressed the abnormal wear pattern on his shoes.  First, the Board finds that the web-based article is generic in nature, gives no information on the Veteran's knee disability, and is not accompanied by a medical opinion or evaluation.  Therefore, this evidence has diminished probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Second, to the extent the examination was inadequate, the Board notes that another VA examination was conducted in 2011, which included a pertinent medical history, the Veteran's symptoms, and objective clinical findings appropriate to the right knee.  Insofar as the Veteran notes that examiners found no effusion whereas there are x-ray findings for small effusion, the Board finds that this is not an ipso facto error by the examiner since joint effusion is not always detectable by physical examination.  Ultimately, the Board finds that the Veteran's history and complaints have been accepted as truthful.  In this regard, although gait is shown to be normal, the Board is cognizant that the Veteran's foot wear shows otherwise.  Notwithstanding evidence of an altered gait coupled with mostly subjective instability, the evidence does not establish more nearly moderate instability of the joint or flexion limited to 30 degrees or worse.  As such, the evidence has limited probative value.

Weighing all the evidence of record, the Board finds that the weight of the evidence is against an increased schedular evaluation for right knee disability in this appeal under Diagnostic Codes5003 (5260) and 5257.  Therefore, an evaluation in excess of 10 for degenerative arthritis of the right knee with noncompensable limitation of motion is denied; and an evaluation in excess of 10 percent for right knee instability (status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy) is denied.  However, the evidence supports entitlement to a separate 10 percent evaluation for symptomatic right knee status post meniscectomy under Diagnostic Code 5259.

The Board finds that "staged" ratings are not warranted here because the factual findings do not show any distinct period where the service- connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

As the evidence of record is not roughly in equipoise, there is no doubt to resolve as to the aspects of the claim being denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


Other Considerations 

In this case, the Veteran's attorney before the CAVC argued that the evidence of record sufficiently demonstrated "interference with employment" so as to trigger entitlement to an extraschedular evaluation.  He noted that the medical evidence of record showed "significant" effects on the Veteran's "usual occupation."  Specifically, he noted that the Veteran reported an ability to walk 6 miles a day on VA examination in 2006 but that he was only able to walk 1 to 3 miles a day when examination by VA in 2008 and that he often had to stop because of pain or functional loss.  In a June 2014 statement, the Veteran reported that he was employed as a security guard at a university; his job required prolonged periods of standing and walking of the campus on even terrain of concrete or asphalt; he obtained an accommodation to his disability in the form of a vehicle "so I don't have to walk as much;" and that "the level of physical fitness required of my employment" is more difficult to achieve in view of his "lowered level of activity."

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations right knee disorder are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for knee impairment shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider pain and functional impairment due to limitation of motion, fatigue, weakness, incoordination, and other factors.  The assigned disability evaluations here are an acknowledgement of the impact and interference with daily and occupational functioning.

Regardless, the Board observes that, even if the available schedular evaluation for the right knee disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does.  "Governing norms" is defined in 38 C.F.R. § 3.321 (b) as "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  While the Veteran notes interferences (decreased mobility, lack of stamina, decreased strength and pain) with occupation and daily life, these symptoms and effects are neither exceptional nor unusual with orthopedic disorders.  No periods of hospitalization are noted as a result of this disability or significant lost time from work.  While the Veteran's employer may have provided him an accommodation due to knee impairment to reduce his hours walking or standing, this does not alone suggest "marked" interference with employment since he is able to perform the physical acts required for the job with little to no lost time from work.

In short, there is nothing in the record to indicate that the Veteran's service-connected right knee disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that the manifestations of the disability are contemplated by the schedular criteria the disability, and the referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.  See Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected right knee disability renders him unemployable.  In fact, the record shows that he has been employed full-time throughout this appeal.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An evaluation in excess of 10 percent for degenerative arthritis of the right knee with limited flexion is denied.

An evaluation in excess of 10 percent for right knee instability (status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy) is denied.

A 10 percent evaluation for symptomatic right knee status post meniscectomy is granted.




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


